Third District Court of Appeal
                               State of Florida

                         Opinion filed August 4, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D21-1076
                     Lower Tribunal No. F11-20364A
                          ________________


                              Eric Ellington,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(3) from
the Circuit Court for Miami-Dade County, Lisa Walsh, Judge.

     Eric Ellington, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before FERNANDEZ, C.J., and HENDON and GORDO, JJ.

     PER CURIAM.

     Affirmed. Strickland v. Washington, 466 U.S. 668 (1984).